Citation Nr: 0634659	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1980 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at personal hearings at the RO in 
October 2003 and July 2004.  He testified at a personal 
hearing before the Board in Washington, D.C., in May 2005 

The issue on appeal was originally before the Board in 
November 2005 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  The veteran's non-combat stressors have not been 
objectively verified.  

3.  There is no competent evidence of record linking a 
currently diagnosed mental disorder to the veteran's active 
duty service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a). Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the claim was adjudicated prior to complete VCAA 
notification.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless.  
In February 2003, the veteran was provided with the laws and 
regulations pertaining to claims of entitlement to service 
connection for PTSD.  He was also sent an additional letter 
in November 2005 for a psychiatric disorder claim.  The 
contents of the November 2005 VCAA letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim, but there has been no notice of the rating criteria 
used to rate the disability or effective date criteria.  
Despite any inadequate notice provided to the appellant in 
this regard, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby). The Board 
notes that the RO did furnish the appellant a letter in 
November 2005 in which it advised the veteran what 
information was needed to substantiate his claim, what 
information he was responsible for providing, and what 
information the VA would obtain for the veteran.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
an acquired psychiatric disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are on file, as are post-service 
Social Security records, private medical records and VA 
medical records and VA examinations.  There is no indication 
of relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).


Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any mental disorders.  At the 
time of the veteran's enlistment examination in July 1980, 
the veteran indicated that he had or had had problems with 
depression or excessive worry.  An annotation to the document 
reveals the veteran reported he was treated one time for 
depression.  A mental disorder was not diagnosed at the time 
of the veteran's entry into active duty.  

In December 1981, the veteran submitted a claim of 
entitlement to service connection for cellulitis and frost 
bite.  A mental disorder was not reported at that time.  

A property settlement dated in March 1982 reveals that D.S.C. 
was given custody of a minor child subject to reasonable 
rights of visitation by the veteran.  

Private clinical records dated in August 1983 reveal that the 
veteran sought treatment because of his concerns about social 
skills and his relationships with women.  He also had 
recurring fantasies involving violence and sexuality.  It was 
noted that the veteran felt since his divorce and being in 
the armed forces that he was unable to relate to 
individuals.  The examiner observed that the veteran had 
numerous childhood and adolescent problems including the fact 
that his biological father was also his grandfather; the fact 
that the veteran's father shot his mother and then killed 
himself; and the fact that the veteran had an abusive step 
father.  The veteran reportedly spent time in a reform school 
for pulling a knife on his stepfather.  He married his wife 
when he was nineteen and divorced at twenty-one.  It was 
noted that he joined the army as his wife was pregnant and he 
could not afford to pay for medical expenses or other 
financial obligations.  He joined the armed forces in 1980 
and received an honorable discharge in 1981 due to the fact 
that he did not meet military standards.  The veteran 
reported that, as soon as he joined the armed forces, he was 
looking for ways to manipulate his way out.  He alleged that, 
at discharge, he and a sergeant had to sit down and make some 
stuff up to get discharged as he did not want a dishonorable 
discharge.  He had a troubled relationship with his wife.  It 
was noted in the record that the veteran had a son who was 
three years old but the veteran did not know the whereabouts 
of his wife and son.  The diagnosis was adjustment disorder 
with mixed disturbance of emotions and conduct and substance 
abuse in partial remission.  A provisional Axis II diagnosis 
of atypical personality disorder (immature personality 
traits, passive/aggressive personality traits) was also 
included. 

Private counseling records dated from 1986 to 1992 reveal the 
veteran sought relationship counseling with his spouse.  A 
record dated in March 1986 shows that the veteran had been 
previously married and his divorce was final in October 
1985.  He had one son, age 6, with whom he was not able to 
meet on a regular basis because his son and the mother lived 
in Colorado with her new husband.  A December 1991 record 
includes the notation that it was clear that the veteran grew 
up in a very unstable environment.  

An April 1988 clinical record indicates that the veteran 
reported he had situational depression as he did not feel 
like anyone cared for him.  He also reported that he had a 
son who was eight years old whom he had not seen since he was 
one.  He reported that he had to find his child.  The last he 
heard, the child was in Colorado Springs.  

Private hospitalization records dated in April 1992 reveal 
that the veteran underwent emergency admission after he had 
written a suicide note and had a rifle.  The primary stressor 
noted was that the veteran's wife had recently left him and 
had accused him of sexually inappropriate behavior with his 
step daughter. It was determined that the veteran had a 
severe personality trait disorder with a propensity to 
utilize projection and denial as his primary defense.  The 
records indicate that the veteran had threatened suicide in 
the past and had been hospitalized at a facility in 
Brainerd.  The discharge diagnosis was adjustment disorder 
with depressed mood and suicidal intent.  

An August 1999 examination report for the veteran's Social 
Security claim includes the notation that he reported he was 
somewhat depressed at times which he attributed to his 
physical symptoms.  The examiner observed that, when he had 
seen the veteran in the past, there was a history of some 
treatment for depression related to a divorce.  The veteran's 
main complaints in August 1999 stemmed from a work injury 
which occurred in April 1999.  

A mental examination was conducted in June 2000 in 
conjunction with the veteran's claim for Social Security 
benefits.  The veteran reported that he was applying for 
benefits due to soft tissue damage from two motor vehicle 
accidents and mental/emotional problems.  With regard to the 
emotional problems, the veteran reported that he was having a 
delayed stress reaction to having a gun held to his head by 
two MP's while his wife kidnapped his son in 1981.  He also 
indicated that his father shot himself in the head when the 
veteran was eight.  It was noted that the veteran's 
complaints of emotional symptoms were rather vague and 
included memory and concentration problems as well as 
difficulty coping with stress.  With regard to the veteran's 
military history, it was noted that he reported he was kicked 
out of the Army because he was unable to maintain adequate 
standards of performance.  He reported that he had had 
counseling ever since he was a child but had difficulty being 
specific about the names of the agencies and counselors whom 
he saw.  He did report he received counseling while in reform 
school from age 15 to 17.  The assessment was that that the 
veteran exhibited an enduring pattern of thinking and 
behavior that deviated significantly from societal 
expectations.  The veteran had a long history of impulsivity, 
irritability, aggressiveness, irresponsibility and a lack of 
remorse for his behavior.  He was excessively suspicious and 
had a history replete with examples of disregard for, and 
violation of the rights of others.  The provisional diagnosis 
was antisocial personality disorder with paranoid features.  
The examiner concluded that the veteran was either 
intentionally producing or grossly exaggerating his physical 
and cognitive symptoms.  The Axis I diagnosis was no 
diagnosis - malingering.  The Axis II diagnosis was 
antisocial personality disorder.  

A VA "PC Wellness" examination was conducted in August 
2001.  With regard to social history, it was noted that the 
veteran stated that he had a child whom his ex-wife kidnapped 
with the help of other military personnel.  The veteran 
reported that the spouse had subsequently forged his name on 
divorce papers.  He reported that he did not see combat 
during active duty but was shot at while at the Berlin Wall.  
The examiner noted that the veteran screened positive for 
PTSD and depression.  The veteran reported problems with 
anger he had towards his ex-wife and the people who helped 
her.  The pertinent mental assessment was that the veteran 
screened positive for depression, polysubstance abuse and 
PTSD which may possibly be from his past childhood 
experiences, along with the experiences from his ex-wife and 
his child.  The veteran reported that he was upset that he 
had to pay child support.  

A VA mental health examination was conducted in November 
2001.  It was noted that the veteran had screened positive 
for depression, polysubstance abuse and PTSD from childhood 
experiences along with experiences from his ex-wife.  The 
veteran's agenda was that he wanted to find out if he was 
mentally deranged.  In the PTSD screen, the veteran reported 
that two MP's put guns to his head when he was in the 
military and took his wife and son from him.  He denied 
intrusive thoughts, nightmares, hyper arousal, emotional 
numbing and flashbacks.  In checking on psychotic symptoms, 
he denied hallucinations, ideas of reference, delusions, 
paranoia, blocking, though insertion, special powers or mind 
control.  He had racing thoughts.  He had been hospitalized 
in 1986 with thoughts of suicide.  Under Marital Status, it 
was reported that the veteran's first marriage was at the age 
of 19 and he was married for two and one half years.  His 
wife left him with the baby when the child was one year old.  
He did not see his child again until he was 18.  He claimed 
that he was never legally divorced and that he was in prison 
at the time that a falsified certificate of divorce was 
filed.  The pertinent Axis I diagnoses were mood disturbance 
not otherwise specified and family related PTSD.  

A psychiatric consultation was performed by a VA psychiatrist 
in November 2001.  The veteran reported that he had been 
physically abused by his father and step father.  He also 
remembered that his father shot his mother and then killed 
himself.  He remembered that two MP's put a gun to his head 
while in the military and took his wife and son away from 
him.  He spoke a great deal about the injustice that was done 
to him by the ex-wife.  The pertinent Axis I diagnosis was 
PTSD - family related with multiple stressors during 
childhood and adulthood.  An Axis II diagnosis was made of 
borderline personality traits.  

A mental status examination was performed in December 2001 in 
conjunction with the veteran's claim for Social Security 
benefits.  References to the veteran's military service 
include an allegation that he was struck in the temple area 
by a drill sergeant with the butt of a rifle during basic 
training because he laughed at the drill sergeant.  The 
veteran informed the examiner that a VA physician diagnosed 
him with PTSD.  The trauma that precipitated the veteran's 
symptoms were having a gun held to his head by two MP's while 
his wife kidnapped his son in 1981.  The examiner opined that 
the source of many of the veteran's life problems appeared to 
be associated with his Axis II diagnosis of antisocial 
personality disorder but this did not eliminate the 
possibility that he also suffered from PTSD and/or a 
depressive disorder.  Records from the VA medical center 
would be very helpful in confirming the Axis I diagnosis.  
The examiner found that, clearly, the veteran's social, 
emotional and occupational functioning were significantly 
impaired by his Axis II personality traits.  The Axis I 
diagnoses were depressive disorder not otherwise specified 
provisional upon review of the evaluation from the VA Medical 
Center and rule out PTSD.  The Axis II diagnosis was 
antisocial personality disorder.  The examiner noted that 
there continued to be issues of secondary gain involved for 
the veteran.  

A March 2002 medical consultant's case analysis performed in 
connection with the veteran's claim for Social Security 
benefits indicates that a review of the file revealed a long 
history of psychiatric difficulties going back to 
adolescence.  The review found that the veteran's main 
problem consisted of depression and chronic personality 
problems.  

A clinical record dated in March 2002 shows that the veteran 
was being seen for a PTSD evaluation.  The veteran reported 
that he had a lot of stress including gastroesophageal reflux 
and difficulty with employment all his life.  He was facing a 
potential jail term of five years for making terrorist 
threats in which he said he was going to quit his job and 
start his own militia.  The veteran believed that he could 
prophesize and said he prophesied the New York bombing in 
1993 and the eruption of a volcano in Yellowstone Park.  
Traumatic experiences reportedly occurring during active duty 
included witnessing a squad member have his head crushed in a 
truck accident during maneuvers.  He was accused of espionage 
during a night site.  He was struck in the head with the butt 
of a gun by a drill sergeant for laughing when he witnessed 
another soldier shoot the cap off of an officer.  He 
reportedly had a one centimeter scar on the side of his head 
which he claims occurred from the incident.  He also reported 
that his wife's military boyfriend put a gun to his head and 
made him sign papers for legal separation from his son.  He 
did not see the son for many years.  He reported that he 
witnessed his mother being shot by his father.  The 
assessment was that the veteran had PTSD from childhood 
experiences and military experiences.  The Axis I diagnoses 
were provisional PTSD and acute anxiety.  The acute anxiety 
was due to an upcoming court appearance.  

A VA PTSD examination was conducted in April 2002.  The 
veteran reported that he had previously been hospitalized in 
1986 for suicidal thoughts.  In 1994, he was briefly 
hospitalized after a false accusation of molesting his step 
daughter.  He reported problems with his childhood including 
the fact that his father tried to kill his mother leaving her 
disabled and then shooting himself as well as an abusive step 
father.  With regard to his military service, he reported 
that he was forced to accept a discharge and was threatened 
with a dishonorable discharge if he did not accept it.  He 
denied that he received any disciplinary actions.  He 
reported being struck by two drill sergeants during basic 
training, one blow was to the head causing a laceration and 
the other blow was to the legs causing numbness in the legs.  
With regard to military trauma, the veteran reported that he 
caught his wife with two other men and informed her that he 
was going to divorce her and take their one year old son.  
Shortly thereafter, he was required to be away for a number 
of days and when he returned his wife and son were gone.  
Sometime thereafter, he was approached by an individual who 
appeared to be a lawyer who tried to get the veteran to sign 
separation papers giving his wife custody of his son.  When 
he refused to sign, he was threatened with death and shown a 
copy of a suicide note supposedly signed by him.  He then 
signed the documents.  He blamed the incident on the fact 
that his wife was involved with a military policeman.  His 
wife and son thereafter disappeared and he did not see his 
son until he was 18.  His wife then filed for back child 
support.  During the interview, the veteran indicated that he 
believed he was a prophet and could foretell future events 
including the September 11th terrorist attack.  Psychological 
testing was determined to be invalid in that it appeared that 
the veteran grossly overstated psychopathology.  The Axis I 
diagnosis was delusional disorder and the Axis II diagnosis 
was personality disorder not otherwise specified with 
paranoid traits.  The examiner found that the veteran did not 
have PTSD but appeared to be suffering from a delusional 
disorder and a personality disorder.  Schizophrenia was found 
to be a potential diagnosis but it was not possible for the 
examiner to confirm that diagnosis with the information 
provided at the time of the examination.  

In April 2002, the Social Security Administration determined 
that the veteran had been disabled as of May 2001 due to 
personality disorders/conduct disorders and a secondary 
diagnosis of affective/mood disorders.  

May and September 2002 clinical records include diagnoses of 
PTSD but no military stressors were reported.  

In June 2002, the veteran submitted a claim for 
schizophrenia.  He indicated that the disability began in 
November 2001.  

In November 2002, the veteran submitted a claim for emotional 
stress due to marital problems and separation from his son.  
He wrote that he began to have marital problems in October 
1981.  A master sergeant who was a military policeman 
presented himself as an attorney and, with two other military 
policemen, forced the veteran to sign a legal separation 
document.  That was the last time the veteran saw his son.  
He further wrote that, the following Monday, he went out of 
the chain of command to get some answers as to how this 
happened.  He did this for more than two weeks.  He indicated 
that he was told by his commander that he had to let go and 
get on with his career or get out of the Army.  He wrote that 
he was in fear that his son had been kidnapped and he had no 
idea where his son was.  He complained that he had been 
forced to sign papers at gunpoint and no one would listen to 
his side of the story.  

A January 2003 VA clinical record indicates the veteran 
reported he had submitted a claim for depression.  It was 
noted that he felt he deserved compensation for his wife 
taking their child and basically abandoning him.  He had not 
seen the child for many years.  

In a March 2003 stressor statement, the veteran reported that 
he caught his wife in bed with two army men on or about 
August 10, 1981, and then on or about October 22, 1981, he 
was escorted to a building by two MP's and was told he would 
have to sign separation papers.  The veteran informed the 
MP's that the only way he would sign the paper was by force 
and tried to leave.  The MP's then forced the veteran to sign 
the document at gun point.  The veteran wrote that he 
informed his captain about the incident as well as a first 
sergeant and a chaplain.  He also reported the incident to 
other MP's on the base.  He informed local police in January 
1982 and March 1982.  

The veteran appeared at a local RO hearing in October 2003.  
His representative testified that the veteran's disciplinary 
problems began in the military after his wife and child moved 
to Germany to join the veteran.  He reported that he found 
his wife in bed with two other men so he informed her he 
wanted a divorce and custody of his child.  The next day, he 
had to participate in a 10 day military maneuver.  He 
reported that he informed his first sergeant about the 
incident and was informed that they would take care of the 
situation when they got to another camp site.  By the time 
they got to the next camp at 10 that night, the veteran was 
unable to find his son.  When he went to his captain, he was 
told to get on with his life.  When the veteran returned from 
the 10 day maneuver, he discovered that his wife had moved 
out with his child.  He took an emergency 10 day leave to 
search for his family and was apparently given money by the 
military to aid in his search.  He did not find his family 
and, after three days, he spent the rest of the leave drunk.  
Sometime around the end of October, he was approached by two 
MP's and was sent to the Head Start building.  He met with a 
civilian lawyer and his wife and child and was informed that 
his wife wanted a divorce.  He was told to sign divorce 
papers.  When he refused to sign the papers and attempted to 
leave, the lawyer called the MP's who pushed the veteran into 
a chair.  He testified that he heard the snap of a weapon.  
He did not see the weapon but felt it go to the back of his 
head.  He was threatened with death if he did not sign and 
presented with a fake suicide note which would have been left 
with his body.  He informed his first sergeant the next day 
but this man didn't do anything.  He testified that that a 
couple of weeks later he barged into a room full of officers 
during a planning meeting but was informed by an officer that 
he did not want to hear about a problem if it wasn't related 
to the military.  Approximately one month later, this officer 
informed the veteran that they were not going to help him 
find his son and he could either accept that his wife and son 
were gone or they could get the veteran out of the service.  
The veteran replied that he did not want to leave the army 
but could not maintain himself not knowing where his son was 
and within six weeks he was discharged.  During service, he 
spoke with a chaplain from another unit.  He testified that 
he had copies of his divorce papers.  Within one year of his 
discharge, he was incarcerated for a period of time and 
received psychiatric counseling at the Northeast Regional 
Corrections Center.  His counselor was Reggie who 
subsequently submitted a statement which is of record.  The 
veteran tried to obtain these treatment records but was 
unable to do so and was informed that some records had been 
destroyed in a fire.  

A VA examination was conducted in February 2004.  The veteran 
reported that a master sergeant and two MP's had forced him 
to sign a separation document and that that was the last time 
he saw his son.  He reported that he was in fear that his son 
had been kidnapped.  He informed the examiner that he had 
been given some leave and funds to search for his wife and 
son.  The examiner noted that the reported in-service family 
problems including the disappearance of his wife and son did 
not qualify as PTSD Criterion A but the alleged gun incident 
might.  The examiner noted that the veteran's description of 
the alleged gun incident very closely followed the veteran's 
October 2003 testimony, "as if recited."  The examiner 
found that the veteran did not sound spontaneous and genuine 
on this topic.  The examiner also noted that the veteran had 
not emphasized this incident during his ongoing contact with 
a mental health provider.  The examiner did not find the 
report of the coercion by gun credible but noted that it was 
very possible that the veteran believed the event occurred.  
The examiner found, therefore, that the veteran did not meet 
the Criterion A for PTSD.  The veteran's childhood history 
was noted which was traumatic.  When asked about his prior 
statement that as soon as he was in the armed forces he began 
looking for ways to manipulate his way out, the veteran 
responded that he had enlisted for four years, believing a 
recruiter's promise that he would be stationed in California 
and could be present at his son's birth - neither of which 
proved to be true.  The veteran thereafter launched efforts 
to get himself discharged.  Psychological testing was 
interpreted as indicating that the veteran grossly overstated 
his psychopathology, endorsing items that were rarely 
endorsed, even by patients hospitalized for acute psychiatric 
disorders.  The clinical scales were uninterpretable.  The 
validity scales reflected malingering.  The Axis I diagnoses 
included delusional disorder with persecutory and grandiose 
features and a history of conduct disorder.  An Axis II 
diagnosis of personality disorder not otherwise specified 
with antisocial and paranoid features was also made.  

The veteran appeared at a local RO hearing in July 2004.  The 
veteran's representative argued the fact that the veteran was 
counseled eight times during active duty due to problems the 
veteran was having with his marital relationship at that 
time.  The representative noted the submission of a divorce 
decree which did not include the veteran's signature as it 
was forged.  It was observed that, at the time of signing of 
the divorce decree on March 12, 1982, the veteran was in jail 
so it was not possible for him to sign.  The veteran 
testified that he caught his wife in bed with two guys in 
July and, by September, he had a gun put to his head by two 
MP's and by December he was booted out of the military.  He 
testified that his wife had a child with J.B.S. approximately 
three weeks after they put a gun to his head.  The veteran 
opined that his subsequent alcohol problems and 
incarcerations were due to what happened while he was in the 
military.  All records of psychiatric treatment right after 
his discharge had been destroyed.  He remembered the first 
treatment he received was in March 1982.  

In February 2005, the veteran submitted a statement 
indicating that he had been assaulted by J.B.S. who was an MP 
in the Army.  

A VA examination was conducted in March 2005.  The 
examination was conducted to clarify the veteran's 
diagnosis.   The veteran reported that he had had two prior 
psychiatric hospitalizations, one in 1983 and one in 1994.  
He indicated that the hospitalization in 1983 was over the 
fact that no one was listening to his situation about his son 
being kidnapped.  He also alleged that, in 1994, he informed 
his brother that there was no reason to be alive if he 
couldn't find his son.  He recalled that he received 
treatment for stress relating to his son from January 1983 
through September 1983.  He also reported that he had some 
group counseling from June through September of 1982 due to 
not being able to find his son and anger issues.  He informed 
the examiner of his traumatic childhood.  Noted military 
trauma was that the veteran caught his wife in bed with a MP.  
The veteran informed his wife that he wanted to file for 
divorce and custody of his child.  After this incident, there 
was an alert where the veteran was required to be away for 10 
days.  When he returned, his wife and son were gone and he 
had no further contact for six weeks.  The veteran reported 
that he was forced to sign papers relating to a legal 
separation from his wife.  He stated that a MP put a gun to 
his head and shoved him down into a seat.  He indicated that 
he was forced to sign the papers at gunpoint by MP's and 
later recalled that one of the MP's was the man his wife had 
slept with.  The veteran reported that having to sign the 
papers with a gun aimed at his head was very traumatic.  He 
reported that he spent many years looking for his son and 
being very angry about the situation.  He indicated that he 
was married twice, from 1980 to 1982 and from 1988 to 1994.  

During the interview, the veteran voluntarily brought up 
different prophesies he had such as knowing about the 
September 11th attacks ten years prior to the incident and 
knowing the Pope was sick and going to die on April 1st , 20th 
or 23rd of 2005.  Psychological testing was interpreted as 
revealing that the veteran overstated his symptoms.  He 
endorsed several items that were rarely endorsed by psychotic 
patients.  The result of the testing were found to not be a 
valid approximation of the veteran's psychological 
functioning.  The Axis I diagnoses were depression not 
otherwise specified and delusional disorder.  An Axis II 
diagnosis of personality disorder not otherwise specified was 
also made.  The examiner found that the veteran met the 
diagnostic criteria for delusional disorder as he reported 
that he had insight and knowledge of many global situations 
such as the date and time that the planes were going to hit 
the towers on September 11th.  He also met the criteria for 
depression disorder not otherwise specified as he reported a 
depressed mood, decreased interest in hobbies, a decreased 
appetite, experiencing a slowed down feeling and a daily 
feeling of fatigue.  The veteran also met the diagnostic 
criteria for personality disorder not otherwise specified.  
The examiner opined that the combination of the three 
disorders contributed to the veteran's current problems 
rather than PTSD.  

The veteran appeared before the undersigned in May 2005.  The 
veteran's representative argued that the veteran became 
stressed while on active duty due to his marital problems.  
The veteran testified that he was doing well in the service 
until he caught his wife in bed with another soldier and 
after that things went downhill fast.  About two months and 
two weeks after catching his wife in bed, he was escorted by 
two MP's to the Head Start building and he was asked to give 
up his custody rights in his child.  He reported that he 
spoke of this problem with his captain and first sergeant as 
well as a chaplain.  The captain's response was to get on 
with his life.  The captain wasn't going to do anything about 
the MP sleeping with his wife.  The veteran did not reconcile 
with his wife and he did not know the whereabouts of his 
son.  He had one counseling session with a chaplain who 
informed the veteran that if his wife wasn't willing to come 
in and talk, there wasn't much he could do.  After service, 
the veteran continued to receive counseling and was diagnosed 
with delusional disorder, emotional disorder and 
schizophrenia with paranoid traits.  

The most recent VA examination was conducted in December 
2005.  It was noted that the veteran was raised by a mother 
who had been shot by his father.  His father killed himself 
and his mother was paralyzed for ten years afterward.  His 
mother remarried an abusive man.  The veteran reported that 
he had been involved in physical altercations with his step 
father and the veteran was sent to a half-way house as his 
parents had nowhere else to place him.  It was noted that the 
veteran had a long history of physical abuse by his step 
father.  The examiner observed that the military records 
documented a number of adjustment problems which included 
counseling notes.  The veteran report that he did not know of 
any write ups but acknowledged that he had problems adjusting 
to military life after his son was kidnapped and no one in 
the military would do anything to help him.  He denied combat 
exposure.  The veteran reported that, while on active duty, 
he caught his wife in bed with three other men.  He 
threatened a divorce and to obtain custody of his son.  He 
was required to move back on base.  He reported that he had 
been taken to the Head Start building where his wife was 
waiting with others including MP's.  He was threatened and 
abused and told he had to sign a legal separation paper from 
his wife including that he could not have contact with his 
child.  He reported that the coercion occurred at gunpoint.  
He reported that he saw a psychiatrist in 1982 and 1986 
because he was depressed due to the loss of his son.  The 
examiner noted that the veteran's reports of events were 
basically similar to previous reports with a only a few 
details which were different.  The examiner opined that this 
may be accounted for by the veteran giving many details in 
some assessments and fewer details in other assessments.  The 
Axis I diagnoses were delusional disorder and major 
depressive disorder.  An Axis II diagnosis was made of 
personality disorder not otherwise specified with paranoid 
features.  The examiner was requested to provide an opinion 
as to what the correct diagnosis was for the veteran's mental 
health problems and whether these were service connected.  
The examiner wrote that she was unable to resolve this issue 
without resort to speculation.  She noted that the veteran 
claimed that he was held at gun point while in the military 
and made to sign separation papers.  He claimed that this 
resulted in his being depressed, paranoid, distrusting, and 
unable to work and function normally in society.  The 
examiner noted that the veteran had significant personality 
and emotional problems including depression and what appeared 
to be a delusional disorder.  She wrote that it was possible 
that the veteran began having mental health problems such as 
paranoid delusions while in the service which may have 
resulted in his difficulty adjusting to military life.  

In June 2006, the veteran submitted a Certificate of Birth 
indicating that a child was born to D.S.R., apparently the 
veteran's ex-spouse and J.E.S. on July [redacted], 1982.  This 
indicates that the child was conceived while the veteran was 
still on active duty.  

Analysis

The veteran's current claim for an acquired psychiatric 
disorder revolves around his allegations that, during active 
duty, he caught his wife being unfaithful.  His wife 
thereafter left with his infant son and the veteran was 
reportedly forced to sign, at gun point, a legal document 
giving sole custody of his son to his wife.  He testified 
that he did not see his son until he was 17.  

The Board finds the service medical records demonstrate that 
the veteran sought medical treatment numerous times while on 
active duty but never sought treatment for mental health 
problems nor were there any references to family problems.   
A psychiatric disorder was not included as a diagnosis in any 
service medical record.  A discharge examination was not 
conducted at the veteran's request.  There is no competent 
evidence of the presence of a mental disorder in the service 
medical records.

The Board notes that the service personnel records reveal 
problems with the veteran's performance during active duty 
but there was no reference at all to family problems being 
the cause.   A February 1981 counseling work sheet shows that 
the veteran was deficient in several aspects of his military 
service including a lack of cooperation and antisocial 
behavior.  An annotation to the document indicates that the 
veteran was informed he should discuss his status as a 
possible conscientious objector with the chaplain.  In June 
1981, the veteran was counseled, in part, for tardiness and a 
lack of cooperation as well as a failure to properly perform 
his duty.  In July 1981, he was written up for reporting late 
for a company formation.  In August 1981, the veteran was 
counseled for excessive sick call appearances which a 
sergeant opined to constitute malingering.  In September 
1981, he was counseled for misuse of government property and 
neglect for losing a starlight scope that he was issued.  In 
October 1981, the veteran's commanding officer proposed to 
discharge the veteran from service due to poor attitude, lack 
of motivation, inability to adapt socially or emotionally, 
lack of self-discipline, failure to demonstrate promotional 
potential, inability to accept instruction, substandard 
performance and lack of cooperation with peers or superiors.  
The veteran was provided with an opportunity to submit a 
statement on his behalf at that time but elected not to do 
so.  The veteran has argued that his discipline problems were 
due to family difficulties.  The Board finds it significant 
that the veteran did not indicate in any way on the October 
1981 document that he had had family problems which affected 
his military career.  The Board finds that if the veteran 
perceived he was being separated from active duty due to 
family difficulties, he would reported this fact in October 
1981 - even more so if he was allegedly forced at gun point 
to sign separation documents.  The veteran has indicated, as 
reported above, that he was given leave by the military of 
approximately 10 days as well as some funds with which to 
search for his wife and child.  He also testified that he 
told his captain and first sergeant about being threatened at 
gun point over custody of his child.  The Board finds that 
if, as the veteran has alleged, he consulted with these 
members of his chain of command regarding such a serious 
allegation, there would have been an annotation in the 
service personnel records.  The alleged leave was not 
reflected in the service personnel records.  

The Board finds that the only objective evidence of record 
which supports the veteran's allegation that he experienced 
marital difficulties while on active duty is a New Jersey 
Certificate of Birth which indicates that a child was born to 
D.S.R. and J.E.S. on July [redacted], 1982 and a March 1982 Property 
Settlement Agreement.  The Board notes that the veteran 
reported on applications for compensation that he filed in 
June and November of 2002 that his spouse's name was D.S.R.  
A reading of this evidence in the light most favorable to the 
veteran's claim is that it documents marital discord during 
the veteran's active duty service as the child noted on the 
Certificate of Birth would have been conceived in 
approximately October of 1981 or two months prior to the 
veteran's discharge from active duty and only five months 
after a property settlement was executed between the veteran 
and his spouse.  The Property Settlement, which is dated in 
March 1982 and is filed with the State of North Dakota, is 
the first objective evidence of record demonstrating the 
presence of marital discord.  This evidence does not support 
a finding that the veteran's wife absconded with his infant 
son or that the veteran was forced to sign legal documents at 
gun point.  

There is no objective evidence of record demonstrating that 
the veteran's spouse absconded with the veteran's child 
without his knowledge during active duty service.  The only 
evidence of record which indicates that the veteran's wife 
left with his child without the veteran's knowledge while on 
active duty is the veteran's own allegations and testimony as 
well as annotations in clinical records of a history which 
was provided by the veteran and lay statements.  The Board 
finds that, with the exception of a statement submitted by 
the veteran's mother, the lay statements of record were 
supplied by people who did not know the veteran while he was 
on active duty and were based on information provided by the 
veteran to the affiants.  The veteran's mother submitted an 
undated statement which was received in March 2003.  
Significantly, she did not indicate in any way in her 
statement that the veteran experienced marital difficulties, 
to include his spouse absconding with his son, while on 
active duty.  While the veteran has testified that he sought 
help in obtaining the return of his son from his captain and 
first sergeant as well as with a chaplain, the service 
medical records and service personnel records do not include 
any reference to marital problems.

The Board finds that there is no objective evidence of record 
demonstrating that the veteran was forced to sign a 
separation agreement at gun point while he was on active 
duty.  The only evidence of record which indicates in any way 
that this situation actually occurred is the veteran's own 
allegations and testimony as well as annotations in clinical 
records of a history which was provided by the veteran and 
lay statements.  As indicated above, the lay statements, with 
the exception of a statement submitted by the veteran's 
mother, were supplied by people who did not know the veteran 
while he was on active duty and were based on information 
provided by the veteran to the affiants.  The veteran's 
mother's lay statement does not indicate in any way that the 
veteran was forced at gun point to sign a separation 
agreement during his active duty service.  The service 
medical records and service personnel records are silent as 
to any documentation of the alleged coercion.  If the veteran 
did seek help in obtaining the return of his son and 
experienced the attendant stress which the veteran alleged, 
the Board finds that the service medical records or service 
personnel records would have included at least one annotation 
of the incident.  There would have been an annotation in the 
service personnel records if the veteran actually consulted 
with his captain and first sergeant as he has alleged and 
also if he was granted emergency leave and provided with 
money by his unit in order to search for his child as alleged 
by the veteran.  

The Board notes that the claims file includes diagnoses of 
PTSD.  There is no evidence in the record that the veteran 
served in combat and he did not receive any combat awards.  
There is nothing in the veteran's service personnel records 
to show combat.  Furthermore, the stressors reported by the 
veteran do not involve his participation in combat.  As it is 
not shown that the veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996). 

As set out above, the Board finds that there is no credible 
supporting evidence documenting that the veteran's spouse 
absconded with his child or that the veteran was coerced at 
gun point to sign a separation agreement.  The Board finds 
that the clinical records and reports of examinations dated 
in August 2001, November 2001, March 2002, May 2002 and 
September 2002 which include diagnoses of PTSD attributed to 
the veteran's spouse leaving with his child do not provide 
competent evidence sufficient to grant service connection for 
PTSD.  A diagnosis of PTSD which is based on examinations 
which relied upon an unverified history is inadequate.  See 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  In this regard, 
the Board is not bound to accept PTSD diagnoses which are 
based on an unverified history of non-combat related 
stressful incidents as related by the veteran."  Just because 
a physician or health care professional accepted an 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the BVA is required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
To the extent that any of the diagnoses of PTSD of record are 
based on the presence of generic marital stress, of which 
there is some evidence during active duty, the Board finds 
that these diagnoses are outweighed by the findings in the 
report of the February 2004 VA examination.  The examiner who 
conducted the February 2004 VA examination specifically 
addressed the question of whether in-service family problems 
including the disappearance of the veteran's wife and son 
constituted a sufficient stressor to meet Criterion A for a 
diagnosis of PTSD.  This examiner specifically opined that 
family problems including the disappearance of the veteran's 
wife and son did not qualify as Criterion A stressors.  This 
is the only competent evidence of record which addressed 
whether marital discord as reported by the veteran is a 
sufficient stressor to maintain a diagnosis of PTSD.  The 
other records which reference marital difficulties as being 
the cause of the veteran's PTSD did not address the specific 
PTSD Criterion A.  The Board finds the report of the February 
2004 VA examination to be probative of the fact that the 
veteran's PTSD diagnosis cannot be based on the fact that the 
veteran's spouse left with his infant son.  

The veteran has argued that he had had a mental illness due 
to his family problems ever since his discharge from active 
duty.  Weighing against this allegation is the fact that the 
evidence of record dated from December 1981 to June 2000, was 
silent as to references that the cause of his mental problems 
was due to his active duty service.  The evidence dated 
between 1981 and June 2000 includes medical records which 
reference psychiatric problems and problems with not being 
able to see his son but there was no mention of the veteran's 
active duty service as being the genesis of the disorders.  
The evidence weighs against a finding of continuity of 
symptomatology and also impeaches the veteran's credibility 
as to his self-reported medical history.  

The Board finds it significant that the August 1983 clinical 
record indicates that the veteran reported he had had a 
troubled relationship with his spouse at that time, but there 
was no indication that the veteran reported he had been 
subjected to coercion at gun point in the military, that his 
family problems were the cause of his discharge from the 
military or that current psychiatric symptoms were due to the 
in-service family problems.  The Board finds this evidence 
challenges the probative value of the veteran's allegations 
that he was discharged from active duty due to family 
problems.  Furthermore, the annotation in the August 1983 
clinical record that the veteran reported he was looking for 
ways to manipulate his way out of the Army is somewhat 
supported by the February 1981 service personnel record which 
indicated that the veteran should consult with a chaplain in 
pursuit of possible conscientious objector status.  This 
manipulation statement also undercuts the veteran's assertion 
that he was discharged from the military due to family 
problems.  

The Board finds that there is no competent evidence of record 
linking a currently diagnosed mental disorder to the 
veteran's active duty service.  The only medical evidence 
which includes a diagnosis of a mental disorder which was 
linked to active duty in any way are the clinical records 
which include diagnoses of PTSD and the report of the March 
2005 VA examination.  As indicated above, the Board has found 
that the medical evidence which includes diagnoses of PTSD is 
based on unverified non-combat stressors.  The report of the 
March 2005 VA examination includes the annotation that the 
examiner found it was possible that the veteran began having 
mental health problems such as paranoid delusions during 
active duty which may have resulted in difficulty adjusting 
to military life.  Significantly, the examiner who prepared 
the March 2005 VA examination report also noted that she was 
unable to determine if the veteran had a mental disorder 
which was linked to active duty without resort to 
speculation.  The Board notes that 38 C.F.R. § 3.102 provides 
that service connection may not be based on a resort to 
speculation or even remote possibility.  The Court has held 
that medical opinions expressed in terms of "may" also 
implies "may" or "may not" and are too speculative to 
establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The March 2005 VA examination report 
does not provide competent evidence of a link between a 
currently existing mental disorder and the veteran's active 
duty service.  

There is no competent evidence of record of the presence of a 
psychosis to a compensable degree within one year of 
discharge which would allow for a grant of service connection 
on a presumptive basis.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


